Title: From George Washington to Board of War, 9 July 1781
From: Washington, George
To: Board of War


                  Gentlemen
                     
                     Head Quarters near Dobbs’s Ferry 9th July 1781.
                  
                  I have been honored with your favors of the 26th ulto and 3d Inst. the Resolve of Congress to which you refer in the last was not inclosed, but I have recd the Original from the president—Give me leave to thank you for the attention which you promise to pay to my wants—It is necessary you should be informed, that besides the Articles which it will be in your power to procure and forward from Philada some specie will be requisite to purchase Country produce—paper money, especially in this quarter, having become intirely useless.  you will oblige me by forwarding, as soon as possible, a Hhd or two of Red Wine—our allies, with whom we have formed a junction, prefer it at this season to Madeira.
                  I think you will find, by referring to the Returns which have been heretofore made, that Von Heer’s Corps have been considered as part of the quota of Pennsylvania.  But it will be improper to permit them to count upon them any longer, because the term of their service expires in a very short time.  It is true that several of them have been found to be deserters, but as they were inlisted within the State they passed as part of the quota of it—this has been the case in all the States—these men or so many of them as have been credited to the state are justly intitled by their faithful services to have their depreciation made up in common with the other troops.
                  I have, since beginning this letter, received your favr of the 3d inst. inclosing the Memorial of the Captains and subalterns of the Regt late procters against the promotions in consequence of Colo. procters Resignation—In answer to this, I shall only shortly observe—that previous to the Resolve of Congress of the 25th of May which has no retrospect—the officers of the 4 Regiments of Artillery and 4 Regiments of Cavalry rose lineally in the Rank of Feild officers and Regimentally to Captains—and that Colo. procters Resignation having happened previous to the 25th of May—all promotions in those Corps up to that date must necessarily be in the mode which had been constantly before practiced under.  It is but very lately that I gave the officers of the Regiment in question a full answer, thro’ His Excellency President Reed, to their objections on the same subject—the Resolve for supplying my Table came inclosed in your last.  I have the honor to be &a.
                  
                  
                     P.S.  I have recd yours of the 5th inclosing letters from two Chaplains of the German Regts on the subject of their exchanges.  I beg leave to inform you that at a meeting of Commissioners last year at Amboy it was stipulated that all Gentlemen of that Function should be mutually released and that they should not be subjects of capture in future—you will therefore signify this to Colo. Wood and desire him to permit not only them but any others to go to New York.
                  
                  
               